DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-8 are pending. 
Claims 1-5 have been examined. 
Claims 6-8 are withdrawn below. 

Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on May 13, 2022 (“Restriction Response”) is acknowledged.
Furthermore, Applicant’s election without traverse of Species A (Figure 1) in the Restriction Response is acknowledged. In the Restriction Response, Applicants submit that claims 1-5 are readable on the elected Species A.
Accordingly, claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the Restriction Response.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, claims 1-5 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-5 recite series of steps for determining whether a product purchase transaction can be made, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Commercial or legal interactions
 
The limitations that set forth the abstract idea are:

[…]
[…] manages online store sale for making the application available for purchase stored in the app database and registered for online store sale; and 
[…] distributes the application to the edge server […] transmits purchase request information to the developer terminal of the developer of the application about the application for which a purchase request has been given from the user […]; and 
[…] if availability information received from the developer terminal responsive to the purchase request includes an indication of being purchasable, 
[…] transmitting purchase authorization information to the user terminal including distribution authorization information for making correlation with the application, if the availability information responsive to the purchase request indicates an indication of not being purchasable, 
[…] transmitting the indication of not being purchasable to the user terminal, […]  
distributes the application corresponding to the distribution authorization information to the edge server in response to receipt of distribution request information including the distribution authorization information transmitted from the user terminal.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
An application sales management server system comprising an app database, a management controller, a distribution controller, a purchase request transmitting unit, a result transmitting unit,
An app database storing the application generated by a developer to be registered for online store sale; 
the application sales management server system being communicably connected via a communication network to a user terminal of a user to use the edge device and the edge server and to a developer terminal of the developer. 

The Examiner further notes that the limitations noted above can performed mentally or manually without the use of the computer (e.g. determining whether a product is available for purchase based on predetermined restrictions). 

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The server system noted above is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of storing content, managing sale of content, distributing content, determining whether content is available for purchase, and distributing content when its determined that the content is available based on content restrictions. 
The examiner further notes that the additional elements such as the user terminal, the edge server and a developer terminal are also recited at a high level of generality. These elements are not positively recited to perform any functions. These elements are also outside the scope of the claim 1 (e.g. outside the scope of the application sales management server system).  
Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 
Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite computer generic functions that do not integrate the abstract idea into a practical application. These functions include: determining whether an application is available for purchase based on predetermined content restrictions, transmit and received content restrictions including user’s address, region name and application name. 
Furthermore, the features of the dependent claims when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. The claims do not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 

Accordingly, claims 2-5 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
for management of online store sale of an application… as recited by at least claim 1.
to run at an edge server …as recited by at least claim 1. 
to be registered for online store sale… as recited by at least claim 1.
for online store sale… as recited by at least claim 1.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Spagna et al. (20060089912 A1) (“Spagna”) in view of Loaf et al (US 20140310779 A1) (“Loaf”). 
	
As per claim 1, Spagna discloses: 
an app database storing the application generated by a developer to be registered for online store sale (¶¶ [0152], [0225], [0238], [0734]); 
a management controller (content store/clearinghouse) that manages online store sale for making the application available for purchase stored in the app database and registered for online store sale (¶¶ [0166]-[0168]); and 
a distribution controller that distributes the application to the edge server, 
the application sales management server system being communicably connected via a communication network to a user terminal of a user to use the edge device and the edge server (e.g. hosting sites/intermediate partners/content promotions website) and to a developer terminal (content developer 101) of the developer ((¶¶ [0170], [0172], [0702]; fig. 6 & related text), 
the management controller comprising: 
a purchase request transmitting unit that transmits purchase request information to the developer terminal of the developer of the application about the application for which a purchase request has been given from the user via the user terminal (¶¶ [0174]- [0175], [0287]); and 
 […], the result transmitting unit transmitting purchase authorization information to the user terminal including distribution authorization information  for making correlation with the application (e.g. link to download content or country restrictions information) (¶¶ [0468], [0169], [0281]-[0283], [0314], [0702], [0744], [0757]; see also [0468], [0155]-[0156], [0285]), 

the distribution controller comprising an application distribution unit that distributes the application corresponding to the distribution authorization information to the edge server in response to receipt of distribution request information including the distribution authorization information transmitted from the user terminal (¶¶ [0168], [0170], [0709]).

Spagna does not expressly disclose
if availability information received from the developer terminal responsive to the purchase request includes an indication of being purchasable, if the availability information responsive to the purchase request indicates an indication of not being purchasable, the result transmitting unit transmitting the indication of not being purchasable to the user terminal

Loaf, however, discloses
Transmitting…information…if availability information received from the terminal responsive to the purchase request includes an indication of being purchasable (e.g. allow request), if the availability information responsive to the purchase request indicates an indication of not being purchasable, the result transmitting unit transmitting the indication of not being purchasable/accessible to the user terminal (e.g. revoke request) (¶¶ [0067], [0075], [0079], [0130], [0135] [0139])

It would have been obvious to a person of ordinary skill in the art to modify Spagn’s DRM system to include the function of transmitting information regarding content license availability to client, to protect against unauthorized content access and to enhance user’s shopping experience. 

The examiner further notes that the following limitations have been considered but are not giving patentable weight because the limitations have been interpreted as intended use limitations that are not positively claimed:
for management of online store sale of an application… as recited by at least claim 1.
to run at an edge server …as recited by at least claim 1. 
to be registered for online store sale… as recited by at least claim 1.
for online store sale… as recited by at least claim 1.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

As per claim 2, Spagna/Loaf discloses as shown above.
Spagna further discloses wherein the management controller comprises: 
an issuing unit, […], the issuing unit issuing the distribution authorization information and checking information corresponding to the distribution authorization information (e.g. country specification for content) (¶¶ [0083]; [0273], [0468], [0672]); and 
a checking information transmitting unit that transmits the checking information issued by the issuing unit to the distribution controller, and if a match between the distribution authorization information included in the distribution request information and the checking information is confirmed, the application distribution unit of the distribution controller distributes the application corresponding to the distribution authorization information to the edge server (¶¶ [0083]; [0273], [0468], [0672]);.

Spagna does not expressly disclose if the availability information received from the developer terminal responsive to the purchase request includes an indication of being purchasable/accessible. 

Loaf, however, discloses if the availability information received from the developer terminal responsive to the purchase request includes an indication of being purchasable  (e.g. revoke request) (¶¶ [0067], [0075], [0079], [0130], [0135] [0139]). 

It would have been obvious to a person of ordinary skill in the art to modify Spagn’s DRM system to include the function of transmitting information regarding content license availability to client, to protect against unauthorized content access and to enhance user’s shopping experience. 

As per claim 3, Spagna/Loaf discloses as shown above.
Spagna does not expressly discloses wherein the checking information transmitting unit and the result transmitting unit of the management controller transmit the checking information and the purchase authorization information respectively at the same time. 
The Examiner, however, submits that the timing of when the information is being transmitted is a matter of design choice. 
It would have been obvious to a person of ordinary skill in the art to modify Spagna’s workflow to include sending messages simultaneously, because it’s a matter of design choice and the claimed functions would be performed the same regardless of the timing of when the information/messages are sent. 

As per claim 4, Spagna/Loaf discloses as shown above.
Spagna further discloses wherein the distribution authorization information and the checking information include the same information (e.g. country restrictions match) ([0083]; [0273], [0468], [0672]).

As per claim 5, Spagna/Loaf discloses as shown above.
Spagna further discloses wherein the purchase request information includes the name of the user, the address of the user including at least a region name, and the name of the application ([0083]; [0273], [0468], [0672]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892).
US 20120215662 Al
A  disclosed  license  management  system  includes  a  sales management apparatus and a license management apparatus. The sales management apparatus includes a transmission unit that transmits a registration request  including  configuration information  of  a  group  including  a  combination  of  plural selected programs; a product registration unit that receives an input oflicense information corresponding to the group, asso­ ciates and stores the license information with the group, in a product information storage unit as product information; and a sales management  unit that transmits a list of the product information in response to a reception of a purchase request for purchasing  the program,  the product  information  being stored in the  product  information  storage unit. The license management apparatus includes a group information storage unit that stores the configuration information included in the registration request.


US 20050005000 Al
A system for distributing digital contents over electronic network, the system includes: one or more management PCs configured to collect the digital contents and upload the collected digital contents to FTP servers; and one or more edge servers configured to download the digital contents in advance from the FTP servers, according to instructions from the management PC and deliver the downloaded digital contents to user terminals located in the same network as theedge server according to request from the user terminal.

US 20070276760 Al
There   is   provided   a   content   use   management   method capable of preventing unauthorized distribution of a content and  improving  user-friendliness.  In  this  method,  the  same group key is stored in a secure device (400) and a playback terminal  (500).  Moreover,  a  license  issuing  application  is received from a license distribution server (200) and stored in the secure device (400). After this, a license encrypted by the group key is sent to the playback terminal (500) and the license encrypted by the group key is stored in the playback terminal (500). Upon playback of the encrypted content, the playback  terminal  (500)  decrypts  the  license  by  using  the group key and acquires the content  decryption key, thereby decrypting the ncrypted content. Even when the encrypted license flows  into the network,  it cannot be decrypted  by a playback  terminal  not  having  the  same group  key  and the copyright  is  protected.  Moreover,   the  playback  terminal (500)  which  already  holds  the  group  key  and  the  license encrypted by the group key does  not need the secure device when reproducing  the encrypted content.


US 20100011415 Al
Disclosed herein are systems,  methods, and computer read­ able-media for processing a program with export compliance information, the method including in a process of ingesting a program  from  a developer  to  an online  store,  presenting  a request to the developer to indicate if the program contains encryption,   upon   indication   that   the   program   contains encryption,   presenting  an  interface  for  the  developer   to upload an appropriate export compliance form, blocking the program from the online store if the appropriate export com­ pliance form is not received, and upon receipt of the appro­ priate export  compliance form,  receiving  and ingesting  the program  from the  developer  into  the  online  store.  In  one aspect, the method further presents an interface to the devel­ oper to upload one export compliance form associated  with multiple programs. In another aspect, the export compliance form is bundled with the program for distribution in the online store. The method can include blocking the program from the online store if the program does not meet one or more addi­ tional  requirements.  In  one  aspect,  the  appropriate  export compliance  form  is  transmitted  to  a  reviewing  body  for approval   before  completely  ingesting   the   program.   The reviewing body may notify the developer of approval or rejec­tion of the export compliance form.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf